t c memo united_states tax_court peter paul lagasse petitioner v commissioner of internal revenue respondent docket no filed date peter paul lagasse pro_se carmino j santaniello for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal all section references are to the internal_revenue_code in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure income_tax in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure the issues for decision are whether petitioner received taxable wages and unemployment_compensation in the amounts determined by respondent and whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a return the parties were unable to agree on a stipulation of facts in this case our findings_of_fact are based on the record consisting of testimony of witnesses and documents submitted into evidence during the period date through mid-date petitioner was unemployed during the period january through date the state of connecticut issued seven checks in the amount of dollar_figure each for a total of dollar_figure as unemployment_compensation to petitioner the connecticut department of labor records further reflect that each of the seven payments to petitioner was designated as dollar_figure however dollar_figure was offset from each payment to pay an outstanding child_support order accordingly the total payments for unemployment insurance in paid on behalf of petitioner were dollar_figure x dollar_figure although petitioner was sent checks totaling dollar_figure x dollar_figure a total of dollar_figure was sent to the connecticut court to be applied against the outstanding court order for child_support sometime during the last week of date petitioner was sent a form_1099 from the state of connecticut reflecting unemployment_compensation paid in the amount of dollar_figure petitioner became employed by mark industries mark sometime in date mark's records reflect that petitioner was paid wages in in the amount of dollar_figure petitioner was issued a form_w-2 by mark in date reflecting wages paid in the amount of dollar_figure petitioner did not file a federal_income_tax return for respondent prepared a substitute return reflecting the unemployment_compensation and the wage income the notice_of_deficiency determined that petitioner failed to file a federal_income_tax return and determined a deficiency based on the failure to report unemployment_compensation and wage income the notice_of_deficiency also determined an addition_to_tax for failure_to_file a return petitioner argues that he decided not to file a return because of alleged illegal and corrupt activity by state and federal officials petitioner further asserts that employees of mark were engaged in illegal activities including alteration of records reflecting hours actually worked by petitioner and other employees respondent's determination in the notice_of_deficiency is presumed correct and the taxpayer has the burden of proving error therein rule a 290_us_111 at trial respondent presented a representative of the connecticut department of labor as well as an individual who was controller of mark in the witnesses presented records of their respective organizations that supported the amounts determined in the notice_of_deficiency petitioner did not present any evidence to contradict the testimony and documents submitted by respondent supporting the determination petitioner asserted that there was continuing corruption and therefore he would not comply with the requirements of filing a return and reporting income petitioner has failed to establish that respondent's determination is erroneous since there is no question that the unemployment_compensation and the wages constitute taxable_income respondent's determination as to the deficiency is sustained sec_6651 provides for an addition_to_tax for failure to timely file a federal_income_tax return petitioner was required to file a federal_income_tax return on or before date sec_6012 sec_6072 sec_6651 further provides that a taxpayer may avoid the addition_to_tax if the failure_to_file was due to reasonable_cause and not willful neglect 469_us_241 we conclude that petitioner's failure_to_file his return was due to willful neglect and not due to reasonable_cause petitioner's unsupported assertions of illegal acts by his former employer and by state and federal officials have no foundation nor do such assertions in any event provide a basis for petitioner's failure_to_file a federal_income_tax return and report income thereon as required_by_law respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
